Case 1:18-cv-05534-ERK-SJB Document 30 Filed 01/24/20 Page 1 of 2 PageID #: 96




                     LAW OFFICES OF MITCHELL S. SEGAL, P.C.
                         1010 NORTHERN BOULEVARD                           N.Y.C. Office
                                  SUITE 208                                137 Fifth Avenue
                           GREAT NECK, NEW YORK 11021                       9th Floor
                               Ph: (516) 415-0100                          New York, N.Y. 10010
                               Fx: (516) 706-6631                          Ph: (212) 388-9444



Via ECF Filing
Honorable Magistrate Judge Sanket J. Bursara                 January 24, 2020
U.S. District Court – EDNY
225 Cadman Plaza
Chambers 304N, Courtroom 324N
Brooklyn, New York 11201


        Re: Elizabeth Flint v. Atlantic Networks, LLC, ChipShop Corp. and The Atlantic Chip
            Shop LLC.
            Case No.: 1:18-cv-05534-ERK-SJB

Dear Honorable Magistrate Judge Sanket J. Bursara:

        I represent the Defendants’ ChipShop Corp. and The Atlantic Chip Shop LLC in the above
entitled action. The letter that I filed yesterday was before I saw the Courts Order and Order to
Show Cause which I received notice of this morning. My letter was filed yesterday pursuant to
my call with your law clerk who suggested I file the letter explaining my non-appearance. I did
not appear yesterday as I thought the conference was about the other Defendant’s refusal to
mediate their claims in addition to the fact that my clients already settled with the Plaintiff. My
clients are ready to mediate any cross claims, if necessary. I apologize to this honorable Court for
my misunderstanding.

       I thank this honorable for its review of this response to the Order to Show Cause. Thank
you.



                                                 Respectfully submitted,

                                                     /s/ Mitchell Segal
                                                 ______________________
                                                       Mitchell Segal
BY ECF
Case 1:18-cv-05534-ERK-SJB Document 30 Filed 01/24/20 Page 2 of 2 PageID #: 97



Cc: Glen H. Parker, Esq.
Adam S. Hanski, Esq.
Robert G. Hanski, Esq.
Eunon Jason Mizrahi, Esq.
